DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 November 2019 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	With regard to Claim 1, it is unclear as to where the “resulting deposited metal layer” resides after peeling.  For purposes of examination, the deposited metal layer is understood to reside on a substrate or surface that is i) different than that of the substrate on which the super hydrophobic layer is formed; and ii) associated with the resulting master.  Claims 2-4 are similarly rejected to the extent they depend from Claim 1 and do not resolve the noted ambiguity.
	Further with regard to Claim 4, the recitation “… wherein the predetermined time is between …” renders the claim ambiguous since it is not clear as to which of the first or second 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by US 2012/0107556 to Zhang et al. (“Zhang”).
	With regard to Claims 1-3, Zhang teaches a method of producing a master for reproducing super hydrophobic surfaces in polymer structures wherein a super hydrophobic layer is formed on a substrate, a metal such as nickel is electroformed thereon, and the metal is subsequently removed/peeled rendering a master surface with which to replicate the super hydrophobic surface in polymer films (see Abstract; FIG. 8; ¶¶ [0053], [0058]).


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim and presenting issues under 35 U.S.C. 112 as discussed, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and otherwise addressing the 112 issue.
	The following is a statement of reasons for the indication of allowable subject matter: Zhang does not teach or suggest the formation of a hydrophobic surface featuring silica-containing hierarchical structuring micro/nanoparticles in liquid silane under the claimed parameters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715